Citation Nr: 1202253	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This appeal initially arose from a June 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) located in Albuquerque, New Mexico, which granted service connection for PTSD and assigned a 30 percent rating, effective March 18, 2005, and denied service connection for diabetes mellitus.  The Veteran appealed that decision with regard to both issues. 

In September 2009, the Board denied the appeal on the PTSD issue, and remanded the issue of diabetes mellitus.  The Veteran appealed the denial of an increased rating for PTSD to the Veterans Claims Court.  In September 2010, the Court Clerk vacated and remanded the Board's September 2009 decision regarding PTSD pursuant to a Joint Motion for Remand. 

The Veteran appeared and testified at a hearing in June 2009 before a Veterans Law Judge (VLJ) sitting in Albuquerque, New Mexico.  He also appeared and testified at an informal RO hearing in February 2007.  Transcripts of both hearings are contained in the record. 

In February 2011, the Board denied service connection for diabetes mellitus and remanded for further development, consistent with the JMR, the appeal regarding a higher initial rating for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In October 2011, the Veteran was informed that the VLJ who had heard his testimony has since retired from the Board.  He elected to have another hearing, to be held at the local regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge, and provide appropriate notice to him and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

